          Case 1:18-cr-00377-RA Document 38
                                         37 Filed 12/08/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    December 8, 2020


VIA ECF
                                                                        Application granted. The sentence is
The Honorable Ronnie Abrams                                             adjourned to January 21, 2021 at 3:00 p.m.
United States District Judge
Southern District of New York                                           SO ORDERED.
40 Foley Square
New York, New York 10007
                                                                        ________________________
       Re: United States v. Richard Williams, 18 Cr. 377 (RA)           Ronnie Abrams, U.S.D.J.
                                                                        December 8, 2020
Dear Judge Abrams:

        The Government respectfully submits this letter on behalf of the parties to request an
adjournment of the defendant’s sentencing, which is currently scheduled for December 15, 2020.
The parties request the adjournment to allow additional time for the parties to confer regarding
factors that may affect the defendant’s sentence, including the appropriate forfeiture amount, as
well to enable the possibility of an in-person sentencing proceeding. The parties respectfully
request a sentencing date during the week of January 18, 2020, or a convenient date thereafter.
The parties believe that this will be the last adjournment request.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney

                                         By: _____________________________
                                            Timothy Capozzi
                                            Assistant United States Attorney
                                            (212) 637-2404

cc:    Christopher A. Flood, Esq.
